          Case 4:19-cv-00513-YGR Document 24 Filed 04/30/19 Page 1 of 2



 1   Robert L. Lash (SBN 184563)
     rlash@hlnylaw.com
 2   HUR & LASH, LLP
     390 Fifth Avenue, Suite 900
 3
     New York, New York 10018
 4   Telephone: (212) 468-5590
     Facsimile: (212) 468-5599
 5
     Attorneys for Plaintiff,
 6   CHEVEUX CORPORATION
 7
     Daniel C. Cotman (SBN 218315)
 8   dan@cotmanlaw.com
     Edward C. Schewe (SBN 143554)
 9   ed@cotmanlaw.com
     COTMAN IP LAW GROUP, PLC
10   35 Hugus Alley, Suite 210
11   Pasadena, CA 91103
     Telephone: (626) 405-1413
12   Facsimile: (626) 316-7577

13   Attorneys for Defendants,
     THREE BIRD NEST, LLC and
14   THREE BIRD NEST DESIGNS, LLC
15
16
                                 UNITED STATES DISTRICT COURT
17
18                           NORTHERN DISTRICT OF CALIFORNIA

19   CHEVEUX CORPORATION,                    )   Case No.: 4:19-cv-00513 YGR
20                                           )
                        Plaintiff,               STIPULATION OF VOLUNTARY
                                             )
21                                               DISMISSAL PURSUANT TO F.R.C.P.
     v.                                      )   41(a)(1)(A)(ii)
22                                           )
     THREE BIRD NEST, LLC and THREE          )
23   BIRD NEST DESIGNS, LLC,                 )
24                                           )
                       Defendants.
                                             )
25                                           )
26
27
28
          Case 4:19-cv-00513-YGR Document 24 Filed 04/30/19 Page 2 of 2



 1          IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

 2   respective counsel(s) that, pursuant to a Settlement Agreement and Release entered into by the Plaintiff

 3   and both Defendants and effective as of April 26, 2019, the above-captioned action is voluntarily

 4   dismissed with prejudice, including all claims and counterclaims, pursuant to the Federal Rule of Civil

 5   Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs, disbursements, and attorneys’ fees.

 6
 7                                                 Respectfully submitted,

 8
     Dated: April 30, 2019                         HUR & LASH, LLP
 9
10                                                 _s/ Robert L. Lash ______________
                                                   Robert L. Lash
11                                                 HUR & LASH, LLP
                                                   390 Fifth Avenue, Suite 900
12                                                 New York, New York 10018
                                                   Telephone: (212) 468-5590
13                                                 Facsimile: (212) 468-5599
14
                                                   Attorneys for Plaintiff,
15                                                 CHEVEUX CORPORATION

16
17   Dated: April 30, 2019                         COTMAN IP LAW GROUP, PLC
18                                                 s/Edward C. Schewe/______________
19                                                 Edward C. Schewe
                                                   COTMAN IP LAW GROUP, PLC
20                                                 35 Hugus Alley, Suite 210
                                                   Pasadena, CA 91103
21                                                 Telephone: (626) 405-1413
                                                   Facsimile: (626) 316-7577
22                                                 Attorneys for Defendants,
23                                                 THREE BIRD NEST, LLC and THREE BIRD
                                                   NEST DESIGNS, LLC
24
25
26
27
28


                                                        2
